 


109 HCON 172 IH: Affirming the commitment and leadership of the United States to improve the lives of the world’s 1.3 billion people living in extreme poverty and conditions of misery.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 172 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. McCollum of Minnesota (for herself, Mr. Leach, Mr. Shays, Ms. Carson, Mr. Oberstar, Mr. Crowley, Mr. Olver, Ms. Watson, Mr. Serrano, Mrs. Davis of California, Mr. Kind, Mr. Markey, Mr. Jackson of Illinois, Ms. Eddie Bernice Johnson of Texas, Ms. Lee, Mr. Sabo, Mr. George Miller of California, Mr. Brown of Ohio, Mrs. Christensen, Mr. Case, Ms. DeLauro, Mr. Farr, Ms. Baldwin, Mr. Blumenauer, Mr. Lynch, Mr. Fattah, Mr. Honda, Mrs. Maloney, Mrs. Capps, Mr. Meeks of New York, Mr. McGovern, and Mr. Payne) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Affirming the commitment and leadership of the United States to improve the lives of the world’s 1.3 billion people living in extreme poverty and conditions of misery. 
 
Whereas on March 14, 2002, President George W. Bush stated: [The] growing divide between wealth and poverty, between opportunity and misery, is both a challenge to our compassion and a source of instability. We must confront it. We must include every African, every Asian, every Latin American, every Muslim, in an expanding circle of development.; 
Whereas President Bush further stated at the Monterrey Summit on March 22, 2002: We fight against poverty because hope is an answer to terror. We fight against poverty because opportunity is a fundamental right to human dignity. We fight against poverty because faith requires it and conscience demands it. We fight against poverty with a growing conviction that major progress is within our reach.; 
Whereas the September 2002 National Security Strategy of the United States provides: A world where some live in comfort and plenty, while half of the human race lives on less than $2 per day, is neither just nor stable. Including all of the world’s poor in an expanding circle of development—and opportunity—is a moral imperative and one of the top priorities of United States international policy.; 
Whereas on behalf of the American people, President Bush on March 14, 2002 stated: I have an ambitious goal for the developed world, that we ought to double the size of the world’s poorest economies within a decade.; 
Whereas the bipartisan Final Report of the National Commission on Terrorist Attacks Upon the United States recommends: A comprehensive U.S. strategy to counter terrorism should include economic policies that encourage development, more open societies, and opportunities for people to improve the lives of their families and enhance prospects for their children.; 
Whereas the United States seeks to advance sustainable development and economic growth, eliminate extreme poverty and contribute to upholding the principals of human dignity, equality, and equity therefore enhancing the well being and security of the American people by creating a world that is safer, more secure, politically free, as well as free from conditions of human misery; 
Whereas despite the extraordinary economic prosperity of the world’s wealthiest nations, 1.3 billion human beings are living in extreme poverty on $1 per day or less in conditions of economic and physical misery; 
Whereas more than 800 million children, women and men around the world are suffering daily from hunger and lack of nourishment; 
Whereas 10 million children are dying each year of preventable causes, including 4 million newborn babies in their first month of life; 
Whereas one woman is dying every minute, nearly 1,500 per day, during pregnancy and childbirth as a result of lack of access to basic health care; 
Whereas in 2004 the global AIDS epidemic killed 3.1 million lives, nearly 5 million new people became HIV infected, nearly 40 million people on the planet are living with HIV or AIDS and some 15 million children in Africa alone have become orphans as a result of the HIV virus; 
Whereas in the developing world over 100 million children of primary school age are unable to attend school, including 60 million girls; 
Whereas worldwide women and girls are suffering from physical and sexual violence in epidemic proportions, women own less than 1 percent of land worldwide, as well as confront cultural and economic barriers to achieving equality with men and boys in accessing basic educational, health, and economic opportunities; 
Whereas the destruction and degradation of natural resources in developing nations reduces food production, undermines local economies, and contributes to hunger, poor health, and poverty; 
Whereas the United States signed and committed to achieve the Millennium Declaration along with 188 countries at the United Nations Millennium Summit in September 2000; 
Whereas the Millennium Declaration set forth the Millennium Development Goals which seek to improve life for the world’s poorest people by 2015 through a global commitment to halve extreme poverty and hunger, achieve universal primary education, promote gender equity and women’s empowerment, improve maternal and child health, combat HIV/AIDS and other diseases, ensure environmental sustainability, and develop a global partnership to achieve these goals; and 
Whereas on March 14, 2002, President George W. Bush stated: America supports the international development goals in the United Nations Millennium Declaration and believes that the goals are a shared responsibility of developed and developing countries.: Now, therefore, be it 
 
That Congress— 
(1)reaffirms President George W. Bush’s support for the United Nations Millennium Declaration and supports a sustained United States commitment to work with the world’s wealthy, middle income, and developing nations, especially G-8 countries, to advance the policy reforms, leadership, and resources necessary for the attainment of the goals by 2015 to reduce extreme poverty and promote human dignity as set forth in the Millennium Declaration and the Millennium Development Goals;  
(2)urges the President, the Secretary of State, and other executive branch officials to use every opportunity, including at the forthcoming G-8 Summit in Gleneagles, Scotland and the United Nations Summit on the Millennium Declaration in New York, to provide continued United States leadership and put forth the necessary United States share of resources to help achieve the Millennium Development Goals; and  
(3) expresses profound gratitude for the compassion and generosity of the American people and their steadfast desire to promote global security and prosperity while striving to eliminate extreme poverty and human suffering. 
 
